Dismissed and Memorandum Opinion filed July 1, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00821-CV
____________
 
HORIZON 2003, L.L.C. AND PAUL T. YOUNG, Appellants
 
V.
 
TROY BUILDERS, II, L.P., Appellee
 

 
On Appeal from the 149th District Court
Brazoria County, Texas
Trial Court Cause No. 44002
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed June 19, 2009.  On June 21, 2010, appellants
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson,
Frost, and Seymore.